Citation Nr: 0020354	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.  

2.  Entitlement to service connection for left carpal tunnel 
syndrome.  

3.  Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran retired in August 1971 after more than 20 years 
of active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.  

The decision below addresses the service connection claims 
listed on the title page, and the remand that follows 
addresses all issues, including the claim of entitlement to a 
compensable rating for hemorrhoids.  

FINDINGS OF FACT

1.  The claim for service connection for right carpal tunnel 
syndrome is plausible.  

2.  The claim for service connection for left carpal tunnel 
syndrome is plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for right carpal tunnel 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for left carpal tunnel 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (Supp. 2000); 38 C.F.R. § 3.303 (1999).  Service 
connection may also be established for disease first 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley the Federal 
Circuit went on to state that the threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low, and its opinion in Epps did 
not change that.  

The veteran's service medical records do not show a diagnosis 
of carpal tunnel syndrome.  The records do show that the 
veteran worked as a jet engine mechanic throughout most of 
his 20 years of military service.  The veteran asserts that 
during service his hands and wrists would "fall asleep" and 
during that time would tingle, hurt and be numb.  He states 
that he did not seek medical treatment, but would massage his 
hands and wrists until the circulation and feeling were 
restored.  Post-service records show that the veteran 
underwent left and right carpal tunnel release in April 1992.  
The operation reports note that the veteran was then working 
as a mechanic and presented with work-related carpal tunnel 
syndrome bilaterally.  The report of a March 1997 VA 
examination includes an assessment of bilateral carpal tunnel 
syndrome, status post carpal tunnel release surgery.  
Thereafter, in August 1997, the veteran submitted a statement 
from Thomas P. Van Bruggen, M.D., the physician who did the 
carpal tunnel release surgery.  Dr. Van Bruggen said the 
veteran had long-standing symptoms consistent with carpal 
tunnel syndrome that may have started while in military 
service.  

Accepting the veteran's statements as to his in-service 
symptoms as true, Dr. Bruggen's statement links the veteran's 
current bilateral carpal tunnel syndrome to military service, 
and the claims are thus well grounded.  


ORDER

The Board having determined that the claim of entitlement to 
service connection for right carpal tunnel syndrome is well 
grounded, the appeal is granted to this extent.  

The Board having determined that the claim of entitlement to 
service connection for left carpal tunnel syndrome is well 
grounded, the appeal is granted to this extent.  


REMAND

Although Dr. Van Bruggen's statement establishes that the 
veteran's claims for service connection for right and left 
carpal tunnel syndrome are well grounded, additional review 
of the evidence with a medical opinion as to whether it is at 
least as likely as not that veteran's disabilities are due to 
service is needed.  In this regard, pursuant to VA's duty to 
assist, any additional medical records that may be pertinent 
to these claims should be obtained.  The veteran should be 
requested to submit evidence, such as statements from people 
who knew him in service, that may corroborate his assertions 
regarding his claimed wrist and hand symptoms in service.  

The Board notes that with respect to his claim of entitlement 
to a compensable rating for hemorrhoids, the veteran states 
that his hemorrhoids bother him frequently, especially after 
physical exertion such as mowing, raking, shoveling, etc.  He 
states that the flare-ups can last up to three days and he 
sometimes has two to three flare-ups a month.  He further 
states that during these flare-ups his hemorrhoids bleed and 
swell and are very painful.  The Board has also found this 
claim to be well grounded.  Based on the veteran's statements 
as to his hemorrhoid symptoms and the frequency of their 
occurrence, the Board is of the opinion that an additional VA 
examination would facilitate its decision and that the 
examination should, if possible, be performed while the 
hemorrhoids are symptomatic.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
from whom he has received treatment or 
evaluation for carpal tunnel syndrome at 
any time since service and from whom he 
has recently received treatment for 
hemorrhoids.  With any necessary 
authorization form the veteran, the RO 
should obtain and associate with the 
claims fill all identified medical 
records that have not been obtained 
previously.  The records requested should 
include those of Thomas P. Van Bruggen, 
M.D., including those associated with 
right and left carpal tunnel release in 
1992.  

2.  The RO should also request that the 
veteran submit evidence, such as 
statements from people who knew him in 
service, that may corroborate his 
assertions regarding his claimed wrist 
and hand symptoms in service.  

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature and extent of his 
right and left carpal syndrome, including 
post-surgical residuals.  The physician 
should be requested to review the claims 
file in its entirety, along with the 
examination results, and provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
with respect to each disability that the 
disability had its onset in service or is 
otherwise etiologically related to 
service.  The physician's opinion should 
explicitly take into account the 
veteran's work history as a mechanic, 
both in service and after service.  

4.  The RO should also arrange for VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and extent of the veteran's 
service-connected hemorrhoids.  The 
examination should be conducted during a 
flare up of the hemorrhoids, if possible.  
All symptoms should be described, and the 
examiner should state whether findings on 
examination indicate frequent 
recurrences.  The claims file must be 
made available to the examiner, and the 
examination report must indicate that the 
examiner reviewed the file.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case for all issues in appellate status.  
The veteran and his representative should be provided an 
appropriate opportunity to respond.  Thereafter, the case 
should be returned tot he Board, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



